Citation Nr: 1411037	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to February 1968, to include service in the Republic of Vietnam (RVN). 

These matters come before the Board of Veterans' Appeal (Board) from a May 2009 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities, each to include as due to Agent Orange exposure.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

In a May 2013 report, a VA physician opined that the Veteran had ischemic heart disease and coronary artery disease (CAD) that seemed to meet the requirements for Agent Orange.  (See May 2013 VA treatment report).  Thus, the Board finds that the issue of entitlement to service connection for a cardiovascular disability, to include ischemic heart disease and CAD claimed as due to herbicide exposure, has been raised by the record and is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide that certain disorders, including early-onset peripheral neuropathy, associated with herbicide agent exposure, in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  For a disease not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. 
§ 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences  report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure. 

In this case, the Veteran seeks service connection for peripheral neuropathy of the right and left upper and lower extremities, to include as due to exposure to Agent Orange.  Service records show that he served on river patrol in the Mekong Delta in the RVN from 1967 to 1968, which is sufficient to trigger the presumption of exposure to herbicides.  There is also evidence that he has been diagnosed as having peripheral neuropathy.  A June 2008 VA electromyography (EMG) report of the upper and lower extremities showed evidence of mild, sensory, primarily demyelinating right median neuropathy across the wrist (i.e., carpal tunnel syndrome) and evidence of mild/early peripheral neuropathy.  However, as there are conflicting opinions as to the cause of the Veteran's peripheral neuropathy, to include alcohol abuse, frostbite residuals, and Agent Orange, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Regardless to whether he responds, records from the Denver VA Medical Center since February 2009 should be obtained.

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.

2.  Schedule the Veteran for an examination to determine the nature and extent of any neurological dysfunction (tingling, pain, swelling) of the right and left upper and lower extremities.  The claims file should be reviewed by the examiner and that review should be indicated in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has upper and/or lower extremity disorders manifested by symptoms such as tingling and swelling as a result of service, to include early onset peripheral neuropathy as a result of herbicide exposure.

Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  The examiner is hereby notified that the Veteran's exposure to Agent Orange during military service is presumed. 

A complete rationale should be provided for all opinions proffered and the foundation for all conclusions should be clearly set forth.  If any of the requested opinions cannot be made without resort to mere speculation, the reviewer should provide a clear explanation (rationale) as to why this is so.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) that addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


